DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 20 recite the limitation "the metallic electrical connections" in last line of the claim. However, the limitations "the metallic electrical connections" lack antecedent limitations because "a metallic electrical connection" is different than "a metallic electrical connections". Therefore there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-11, 20 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 10,347,762 B1 hereinafter referred to as “Liu”).
With respect to claim 1, Liu discloses, in Figs.1-9, a nonplanar PFET comprising: a substrate (270); one or more nonplanar/(fin shape region of substrate) channels (274) disposed on the substrate (270) (see col.3 lines 53-60 wherein substrate fins 274 surrounded by source/drain regions is disclosed); a gate stack (228a, 228b) enclosing the nonplanar channel (274) (see col.5 lines 20-35 wherein gate structures 228a, 228b are disclosed; see col.5 lines 19-30 wherein gate structures 228 are disclosed); a first source/drain (S/D) region (292) disposed on the substrate (270) on a source side of the nonplanar channel (274) and a second S/D region (292) disposed on the substrate (270) on a drain side of the nonplanar channel (274), the first and second S/D regions (292) made of first layer (217) of silicon- germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (213 and 219) of SiGe with a second concentration of Ge and a surface/(upper surface), the second layer (213 and 219) of SiGe 
With respect to claim 6, Liu discloses, in Figs.1-9, a nonplanar PFET, where the first concentration of Ge is between 45 and 75 atomic percent Ge and the second concentration of Ge is between 60 and 95 atomic percent Ge (see col.4 lines 45-55 wherein upper region 213 of source/drain regions 292 comprise concentration of Ge in a range of 20% to 100% (e.g. 40% to 80%) and lower region 217 of source/drain regions 292 comprises concentration of Ge in a range of about 0% to about 20% (e.g. 5% to 15%) are disclosed).
With respect to claim 7, Liu discloses, in Figs.1-9, a nonplanar PELT, where the second layer (213 and 219) of SiGe is doped with a high-solubility dopant/(gallium dopant) (see col.8 lines 1-10 wherein gallium is implanted in second layer at dosage of 1x10'® atoms/cm? to about 2x10'® atoms/cm).
With respect to claim 8, Liu discloses, in Figs.1-9, a nonplanar PELT, where the second layer of SiGe is doped with a high-solubility dopant (see col.8 lines 1-10 wherein gallium is implanted in second layer at dosage of 1x1015 atoms/cm2 to about 2x1016 atoms/cm2).
With respect to claim 9, Liu discloses, in Figs.1-9, a nonplanar PFET, where the high-solubility dopant is homogeneous and has a concentration of between 2 and 20 atomic percent in the second layer 
With respect to claim 10, Liu discloses, in Figs.1-9, a nonplanar PFET, further comprising an additional conductive layer (214) disposed on the surface of the second layer of SiGe, where the additional conductive layer comprises one or more of the following metals: metal germanosilicide, titanium, cobalt, nickel, titanium nitride, tantalum nitride, and a barrier metallic liner (see col.11 lines 30-55 wherein TiSiGe layers 214 are disclosed).
With respect to claim 11, Liu discloses, in Figs.1-9, a nonplanar PFET, further comprising a contact metal (210) disposed on the additional conductive layer (214) (see col.11 lines 30-55 wherein Ti/TIN layers 210 is disclosed).
With respect to claim 20, Liu discloses, in Figs.1-9, a CMOS circuit with a plurality of nonplanar PFETs and NFETs comprising: a substrate (270); one or more nonplanar NFET and PFET channels (274) disposed on the substrate; one or more NFET and PFET gate stacks enclosing the respective NFET and PFET nonplanar channels; a first source/drain (S/D) region (292) disposed on the substrate on a source side of the respective nonplanar channel and a second S/D region disposed on the substrate on a drain side of the respective nonplanar channel, the first and second NFET S/D regions are made of silicon (Si) and the first and second PFET S/D regions are made of first layer (217) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (213 and 219) of SiGe with a second concentration of Ge and a surface, the second layer of SiGe being directly on the first layer of SiGe; and one or more contact trenches, each contact trench providing a metallic electrical connection (234) to one of the first and the second source/drain (S/D) regions of PFETs and NFETs, wherein the surface of each of the second layers of SiGe is aligned with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge, and wherein the convex shape of the surface of each of the second layers of SiGe is in electrical contact with one of the metallic electrical connections (see col.3 lines 53-60 wherein substrate fins 274 surrounded by source/drain regions is disclosed; see col.5 lines 20-35 wherein gate structures 228a, 228b are disclosed; see col.5 lines 19-30 wherein gate structures 228 are disclosed; see col.3 lines 54-67 and col.4 lines 1-35 wherein source/drain regions 292 of SixGe1-x with concentration of germanium in 
With respect to claim 25, Liu discloses, in Figs.1-9, the CMOS circuit, where the second layer of SiGe is doped with a high-solubility dopant (see col.8 lines 1-10 wherein gallium is implanted in second layer at dosage of 1x1015 atoms/cm2 to about 2x1016 atoms/cm2).
With respect to claim 26, Liu discloses, in Figs.1-9, the CMOS circuit, where the high-solubility dopant is one of gallium (Ga) or aluminum (Al) (see col.8 lines 1-10 wherein gallium is implanted in second layer at dosage of 1x1015 atoms/cm2 to about 2x1016 atoms/cm2).
With respect to claim 27, Liu discloses, in Figs.1-9, a CMOS circuit with a plurality of nonplanar PFETs and NFETs comprising: a substrate (270); one or more nonplanar NFET and PFET channels (274) disposed on the substrate; one or more NFET and PFET gate stacks enclosing the respective NFET and PFET nonplanar channels; a first source/drain (S/D) region (292) disposed on the substrate on a source side of the respective nonplanar channel and a second S/D region disposed on the substrate on a drain side of the respective nonplanar channel, the first and second NFET S/D regions are made of silicon (Si) and the first and second PFET S/D regions are made of first layer (217) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (213 and 219) of SiGe with a second concentration of Ge and a surface, the second layer of SiGe being directly on the first layer of SiGe, the second layer of SiGe being implanted with Gallium (Ga) with an implantation dose between 1x1015 ions/cm2 to 5x1015 ions/cm2; and one or more contact trenches, each contact trench providing a metallic electrical connection (234) to one of the first and the second source/drain (S/D) regions of PFETs and NEETs, wherein the surface of each of the second layers of SiGe is aligned with and in direct electrical contact with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge (see col.3 lines 53-60 wherein substrate fins 274 surrounded by source/drain regions is disclosed; see col.5 lines 20-35 wherein gate .
Claims 1-3, 6-12, 20-22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gluschenkov et al. (US 2018/0240875 A1 hereinafter referred to as “Gluschenkov’).
With respect to claim 1, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET comprising: a substrate (102); one or more nonplanar channels/(fin channel) disposed on the substrate (102) (see Par.[0028] and [0030] wherein different channel geometrical shape such as fin, sheet or wire of pFET (or nFET) are disclosed); a gate stack (104) enclosing the nonplanar channel (108) (see Par.[0027] and [0029] wherein gate stack 104 is disclosed); a first source/drain (S/D) region disposed on the substrate on a source side of the nonplanar channel and a second S/D region disposed on the substrate (102) on a drain side of the nonplanar channel, the first and second S/D regions made of first layer (106) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (402 and 602) of SiGe with a second concentration of Ge and a surface/(upper surface), the second layer of SiGe being directly on the first layer of SiGe; and one or more contact trenches, each contact trench providing a metallic electrical connection (802) to one of the first and the second source/drain (S/D) regions, wherein the surface of each of the second layers of SiGe is aligned with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge, (see Par.[0031] wherein source/drain semiconductor materials 106 of Si1xGex:B with Ge content x range of 0≤x≤0.75 or 0≤x≤75% and 402 of SixGey with y range of 08≤y≤1 or 
With respect to claim 2, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, where the thickness of the second layer (402) of SiGe is between 2 nanometers (nn) and 10 nm (see Par.[0035] wherein material 402 thickness is 5nm to 15nm).
With respect to claim 3, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, where a contact resistivity between the metallic electrical connection and one of the first and second S/D regions is less than 10-9 Ohm.cm2 (see Fig.9, Par.[0051] wherein contact resistivity between 2x10-9 to 2x10-8 Ωcm2 are disclosed).
With respect to claim 6, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, where the first concentration of Ge is between 45 and 75 atomic percent Ge and the second concentration of Ge is between 60 and 95 atomic percent Ge (see Par.[0028] and [0030] wherein different channel geometrical shape such as fin, sheet or wire of pFET (or nFET) are disclosed; see Par.[0031] wherein source/drain semiconductor materials 106 of Si1-xGex:B with Ge content x range of 0≤x≤0.75 and 402 of SixGey with y range of 0.8≤y≤1)
With respect to claim 7, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PELT, where the second layer of SiGe is doped with a high-solubility dopant (see Par.[0041] wherein Ga-doped crystalline layer 602 in the epitaxial material 402).
With respect to claim 8, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PF ET, where the high-solubility dopant is one of gallium (Ga) or aluminum (Al) (see Par.[0041] wherein Ga-doped crystalline layer 602 in the epitaxial material 402 with Ga concentration of 5x 1020 at./cm to 8x1021 at./cm).
With respect to claim 9, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, where the high-solubility dopant is homogeneous and has a concentration of between 2 and 20 atomic percent in the second layer of SiGe (see Par.[0041] wherein Ga-doped crystalline layer 602 in the epitaxial material 402 with Ga concentration of 5x 1020 at./cm3 to 8x1021 at./cm3).
With respect to claim 10, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, further comprising an additional conductive layer/(silicide) disposed on the surface of the second layer of SiGe, where the additional conductive layer comprises one or more of the following metals: metal germanosilicide, titanium, cobalt, nickel, titanium nitride, tantalum nitride, and a barrier metallic liner (see Par.[0048] wherein silicide metals include, but are not limited to, titanium (Ti), and/or nickel (Ni), nickel-platinum (NiPt}), cobalt (Co), aluminum (Al), lanthanum (La), yttrium (Y), erbium (Eb), anc its alloys forllow by metal liner structure into the contact trench and then annealing the structure to react the silicide metal with the Ge).
With respect to claim 11, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PFET, further comprising a contact metal disposed on the additional conductive layer (see Par.[0048] wherein silicide metals include, but are not limited to, titanium (Ti), and/or nickel (Ni), nickel- platinum (NiPt), cobalt (Co), aluminum (Al), lanthanum (La), yttrium (Y), erbium (Eb), and its alloys forllow by metal liner structure into the contact trench and then annealing the structure to react the silicide metal with the Ge).
With respect to claim 12, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a nonplanar PELT, where the contact metal includes one or more of the following: an elemental metal, tungsten, cobalt, ruthenium, rhodium, zirconium, copper, aluminum, or platinum (see Par.[0048] wherein silicide metals include, but are not limited to, titanium (Ti), and/or nickel (Ni), nickel-platinum (NiPt), cobalt (Co), aluminum (Al), lanthanum (La), yttrium (Y), erbium (Eb), and its alloys forllow by metal liner structure into the contact trench and then annealing the structure to react the silicide metal with the Ge).
With respect to claim 20, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a CMOS circuit with a plurality of nonplanar PFETs and NFETs comprising: a substrate; one or more nonplanar NFET and PFET channels disposed on the substrate (102); one or more NFET and PFET gate stacks (104) enclosing the respective NFET and PFET nonplanar channels; a first source/drain (S/D) region disposed on the substrate on a source side of the respective nonplanar channel and a second S/D region disposed on the substrate on a drain side of the respective nonplanar channel, the first and second NFET S/D regions are made of silicon (Si) and the first and second PFET S/D regions are mace of first layer (106) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer 
With respect to claim 21, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, the CMOS circuit, where the thickness of the second layer of SiGe is between 2 nanometers (nm) and 10 nm (see Par.[0035] wherein material 402 thickness is 5nm to 15nm).
With respect to claim 22, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, the CMOS circuit, where a contact resistivity between the metallic electrical connection and one of the first and second S/D regions is less than 10 Ohm.cm2 (see Fig.9, Par.[0051] wherein contact resistivity between 2x10-9 to 2x10-8 Ohm.cm2 are disclosed).
With respect to claim 24, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, the CMOS circuit, as in Claim 20, where the first concentration of Ge is between 45 and 75 atomic percent Ge and the second concentration of Ge is between 60 and 95 atomic percent Ge (see Par.[0027] and [0029] wherein gate stack 104 is disclosed; see Par.[0031] wherein source/drain semiconductor materials 106 of Si1-xGex:B with Ge content x range of 0≤x≤0.75 or 0≤x≤75%  and 402 of SixGey with y range0≤x≤0.75 and 402 of SixGey with y range of 0.8≤y≤1)
With respect to claim 25, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, the CMOS circuit, where the second layer of SiGe is doped with a high-solubility dopant (see Par.[0041] 
With respect to claim 26, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, the CMOS circuit, as in Claim 25, where the high-solubility dopant is one of gallium (Ga) or aluminum (Al) (see Par.[0041] wherein Ga-doped crystalline layer 602 in the epitaxial material 402 with Ga concentration of 5x1020 at./cm3 to 8x1021 at./cm3).
With respect to claim 27, Gluschenkov discloses, in Figs.1-3, 4B, 5B, 6B, 7B, 8B and 9, a CMOS circuit with a plurality of nonplanar PFETs and NFETs comprising: a substrate (102); one or more nonplanar NFET and PFET channels (108) disposed on the substrate; one or more NFET and PFET gate stacks enclosing the respective NFET and PFET nonplanar channels; a first source/drain (S/D) region disposed on the substrate on a source side of the respective nonplanar channel and a second S/D region disposed on the substrate on a drain side of the respective nonplanar channel, the first and second NFET S/D regions are made of silicon (Si) and the first and second PFET S/D regions are made of first layer (106) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer of SiGe with a second concentration of Ge and a surface, the second layer of SiGe being directly on the first layer of SiGe, the second layer of SiGe being implanted with Gallium (Ga) with an implantation dose between 1x1015 ions/cm2 to about 5x1015 ions/cm2; and one or more contact trenches, each contact trench providing a metallic electrical connection (802) to one of the first and the second source/drain (S/D) regions of PFETs and NEETs, wherein the surface of each of the second layers of SiGe is aligned with and in direct electrical contact with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge (see Par.[0028] and [0030] wherein different channel geometrical shape such as fin, sheet or wire of pFET (or nFET) are disclosed; see Par.[0027] and [0029] wherein gate stack 104 is disclosed; see Par.[0031] wherein source/drain semiconductor materials 106 of Si1-xGex:B with Ge content x range of 0≤x≤0.75 and 402 of SixGey with y range of 8%≤y≤100% and convex/concave curve upper surface 602 are disclosed; see Par.[0048]-[0049] wherein contact metal 802 through trench opening is disclosed; see Par.[0041] wherein Ga-doped crystalline layer 602 in the epitaxial material 402 with Ga concentration of 5x10 at./cm3 to 21 at./cm3 or 5x1018 at./cm2 to 8x1019 at./cm2; see Fig.8B wherein electrical connection between second layers 602, 402 and connection 802 is shown).
Claims 1, 3-4, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuang et al. (US 2019/0019881 A1 hereinafter referred to as “Kuang’).
With respect to claim 1, Kuang discloses, in Figs.1-3F, a nonplanar PFET comprising: a substrate (10); one or more nonplanar channels (20) disposed on the substrate (10); a gate stack (30) enclosing the nonplanar channel (20) (see Par.[0016] and [0024]-[0026] wherein fin type channel 20 under gate structure 30 and over substrate 10 of NMOS and PMOS are discloseq); a first source/drain (S/D) region (50) disposed on the substrate (10) on a source side of the nonplanar channel (20) and a second S/D region (50) disposed on the substrate on a drain side of the nonplanar channel, the first and second S/D regions (50) made of first layer (52) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (54) of SiGe with a second concentration of Ge and a surface, the second layer of SiGe being directly on the first layer of SiGe (see Par.[0023] wherein source/drain regions 50 including layers 52, 54 is disclosed); and one or more contact trenches, each contact trench (72) providing a metallic electrical connection (40 and 61) to one of the first and the second source/drain (S/D) regions, wherein the surface of each of the second layers of SiGe is aligned with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge, and wherein the convex shape of the surface of each of the second layers of SiGe is in electrical contact with one of the metallic electrical connections (see Par.[0024] wherein SiGe layers 52, 54, 55 with layer 52 includes a germanium concentration in a range from about 10% to about 40%, layer 54 includes a germanium concentration in a range from about 25% to about 50% with upper convex surface are disclosed; see Par.[0031] and [0043]-[0044] wherein contact plug 61 and its silicide layer 40 through opening 72 is disclosed; see Fig.3F wherein the convex shape of the surface of each of the second layers of SiGe is in electrical contact with one of the metallic electrical connections).
With respect to claim 3, Kuang discloses, in Figs.1-3F, a nonplanar PFET, where a contact resistivity between the metallic electrical connection and one of the first and second S/D regions is less than 10° OQcm? (see Par.[0032] wherein at predetermined contact plug depth D of 5 nm, the 
With respect to claim 4, Kuang discloses, in Figs.1-3F, a nonplanar PFET, where a contact resistance is less than half of PFET S/D series parasitic resistance Rep/(epi source/drain resistance) (see Par.[0032] wherein at predetermined contact plug depth D of 5 nm, the source/drain resistance or epi source/drain resistance (i.e. parasitic resistance) is 34 Oxum and contact resistance of 73.2 Oxpum).
With respect to claim 20, Kuang discloses, in Figs.1-3F, a CMOS circuit with a plurality of nonplanar PFETs and NFETs comprising: a substrate (10); one or more nonplanar NFET and PFET channels (20) disposed on the substrate; one or more NFET and PFET gate stacks (30) enclosing the respective NFET and PFET nonplanar channels; a first source/drain (S/D) region (50) disposed on the substrate on a source side of the respective nonplanar channel and a second S/D region (50) disposed on the substrate on a drain side of the respective nonplanar channel, the first and second NFET S/D regions are made of silicon (Si) and the first and second PFET S/D regions are made of first layer (52) of silicon-germanium (SiGe) with a first concentration of germanium (Ge) and a second layer (54) of SiGe with a second concentration of Ge and a surface, the second layer of SiGe being directly on the first layer of SiGe; and one or more contact trenches, each contact trench providing a metallic electrical connection (61 and 40) to one of the first and the second source/drain (S/D) regions of PFETs and NFETs, wherein the surface of each of the second layers of SiGe is aligned with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge, and wherein the convex shape of the surface of each of the second layers of SiGe is in electrical contact with one of the metallic electrical connections (see Par.[0016] and [0024]-[0026] wherein fin type channel 20 under gate structure 30 and over substrate 10 of NMOS and PMOS are disclosed; see Par.[0023] wherein source/drain regions 50 including layers 52, 54 is disclosed; see Par.[0024] wherein SiGe layers 52, 54, 55 with layer 52 includes a germanium concentration in a range from about 10% to about 40%, layer 54 includes a germanium concentration in a range from about 25% to about 50% with upper convex surface are disclosed; see Par.[0031] and [0043]-[0044] wherein contact plug 61 and its silicide layer 40 through opening 72 is disclosed; see Fig.3F wherein the convex shape of the surface of each of the second layers of SiGe is in electrical contact with one of the metallic electrical connections).
With respect to claim 22, Kuang discloses, in Figs.1-3F, the CMOS circuit, where a contact resistivity between the metallic electrical connection and one of the first and second S/D regions is less than 10 Ωcm2 (see Par.[0032] wherein at predetermined contact plug depth D of 5 nm, the source/drain resistance or epi source/drain resistance (i.e. parasitic resistance) is 34 Ωxµm and contact resistance of 73.2 Ωxµm and see Par.[0044] and contact resistivity of 15-20 µΩ/cm).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Gao et al. (US 9,659,939 B1 hereinafter referred to as “Gao”).
With respect to claim 5, Kuang discloses all the limitations of claim 1. However, Kuang does not explicitly disclose all the limitatiosn of claim 5.
Gao discloses, in Figs.1-11, a nonplanar PFET, where a contact resistance normalized to an effective width of the nonplanar channel between the S/D and metallic electrical connection is less than 25 Oxum for 15 nanometer width of metallic electrical contact (See col.3 lines 50-65 wherein for n-type or p-type FinFET a Fin with width of approximately 10 nm there is specific contact resistivity of 3x10 Ω×cm2=10 KOΩx350 nm2).
Even though Gao does not disclose a range of 25Qxum for 15nm, the said range is predictable by simple engineering optimization motivated by a design choice such as optimal electrical potential relative to contact electric potential. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the channel width of Kuang by including a channel width in function/relation of/to contact resistance as taught by Gao in order to utilize the relation between contact resistance and width channel so as optimize the relation channel width and contact resistiance thereby optimizing parasitic resistnace to offset the device degradation that will occur for aggressively scaled 3D devices.
With respect to claim 23, Kuang discloses all the limitations of claim 20. However, Kuang does not explicitly disclose all the limitatiosn of claim 23.
Gao discloses, in Figs.1-11, a nonplanar PFET, where a contact resistance normalized to an effective width of the nonplanar channel between the S/D and metallic electrical connection is less than 25 Ωxµm for 15 nanometer width of metallic electrical contact (see col.3 lines 50-65 wherein for n-type or p-type FinFET a Fin with width of approximately 10 nm there is specific contact resistivity of 3x10 Oxcm2=10 KΩx350 nm2).
Even though Gao does not disclose a range of 25Qxum for 15nm, the said range is predictable by simple engineering optimization motivated by a design choice such as optimal electrical potential relative to contact electric potential. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
Kuang and Gao are analogous art because they are all directed to a FinFET integrated circuit, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kuang to include Gao because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was mace to modify the channel width of Kuang by including a channel width in function/relation of/to .
Response to Arguments
Applicant’s arguments with respect to claims 1, 20 and 27 concerning established electrical connection between second layers and connection contact have been considered but are moot because the new rejection address how the said connection is established.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818